NABOURS, Superior Court Judge.
The controversy between these parties to this action was determined on its merits in Visco v. State ex rel. Pickrell, 95 Ariz. 154, 388 P.2d 155, decided December 26, 1963. This appeal therefor is dismissed as moot.
LOCKWOOD, V. C. J., and STRUCKMEYER, BERNSTEIN and JENNINGS, JJ., concur.
Note: Chief Justice JESSE A. UDALL, having disqualified himself, the Honorable WILLIAM W. NABOURS, Judge of the Superior Court of Yuma County, Arizona, was called to sit in his stead and participate in the determination of this appeal.